 
Exhibit 10.6
ORCHID ISLAND CAPITAL, INC.
2012 EQUITY INCENTIVE PLAN
DEFERRED STOCK UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Orchid Island Capital, Inc. 2012
Equity Incentive Plan, as amended from time to time (the "Plan"), Orchid Island
Capital, Inc. (the "Company") hereby grants to the individual listed below
("you" or the "Participant") the number of Deferred Stock Units (the "DSUs") set
forth below in this Deferred Stock Unit Grant Notice (this "Grant Notice"). 
This award of DSUs (this "Award") is subject to the terms and conditions set
forth herein, in the Deferred Stock Unit Agreement attached hereto as Exhibit A
(the "Agreement") and the Plan, each of which is incorporated herein by
reference.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.
 
Participant:
         
Date of Grant:
       
Award Type and Description:
Other Equity-Based Award granted pursuant to Article X of the Plan.
     
Total Number of Deferred Stock Units:
   

 
By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Grant Notice.  You acknowledge that you have reviewed the
Agreement, the Plan and this Grant Notice in their entirety and fully understand
all provisions of the Agreement, the Plan and this Grant Notice.  You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions or determinations
arising under the Agreement, the Plan or this Grant Notice.  This Grant Notice
may be executed in one or more counterparts (including portable document format
(.pdf) and facsimile counterparts), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.



   
COMPANY
 
Orchid Island Capital, Inc.
 
 
By:
       Name:      
Title:
               
PARTICIPANT
 
 
 
       Name:                      Address:  




--------------------------------------------------------------------------------

EXHIBIT A
DEFERRED STOCK UNIT AGREEMENT
This Deferred Stock Unit Agreement (together with the Grant Notice to which this
Agreement is attached, this "Agreement") is made as of the Date of Grant set
forth in the Grant Notice (the "Date of Grant") by and between Orchid Island
Capital, Inc., a Maryland corporation (the "Company"), and _________ (the
"Participant"). Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
 
1. Award.  In consideration of the Participant's past and/or continued service
to the Company or its Affiliates and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, effective as of the
Date of Grant, the Company hereby grants to the Participant the number of DSUs
set forth in the Grant Notice on the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan, which is incorporated herein by reference
as a part of this Agreement. In the event of any inconsistency between the Plan
and this Agreement, the terms of the Plan shall control.  Each DSU represents
the right to receive one share of Common Stock, subject to the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan.  Unless
and until the DSUs are delivered in accordance with Section 4, the Participant
will have no right to receive any Common Stock or other payments in respect of
the DSUs.  The DSUs shall be credited to a separate account maintained for the
Participant on the books and records of the Company (the "Account"). Prior to
settlement of this Award, the DSUs and this Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.
 
2. Vesting of DSUs.  The DSUs shall be 100% vested on the Date of Grant.
 
3. Dividend Equivalent Rights.
 
(a)    In the event that the Company declares and pays a dividend in respect of
its outstanding shares of Common Stock and, on the record date for such
dividend, the Participant holds DSUs granted pursuant to this Agreement that
have not been settled, the Company shall pay to the Participant an amount equal
to the dividends the Participant would have received if the Participant was the
holder of record, as of such record date, of the number of shares of Common
Stock relating to the portion of the Participant's DSUs that have not been
settled as of such record date (the "Dividend Equivalents"), unless payment is
deferred pursuant to Section 3(b).
 
(b)   Notwithstanding Section 3(a), the Participant may elect to defer the
payment of any Dividend Equivalents pursuant to the Dividend Equivalents
Deferral Election Form attached hereto as Exhibit C. Any such deferral election
must be made in compliance with such rules and procedures as the Committee
prescribes. If any Dividend Equivalents are deferred, the Company shall credit
the amount of such Dividend Equivalents to the Account in the form of additional
DSUs based on the Fair Market Value of a share of Common Stock on the date such
Dividend Equivalent would be paid pursuant to Section 3(a). Any such additional
DSUs shall be considered DSUs under this Agreement and shall be entitled to
receive Dividend Equivalents pursuant to this Section 3; provided, however, that
any such additional DSUs shall be settled in accordance with the deferral
election made pursuant to this Section 3(b), rather than pursuant to Section 4.
 

--------------------------------------------------------------------------------

4. Settlement of DSUs.
 
(a)    As soon as administratively practicable following the vesting of DSUs
pursuant to Section 2, but in no event later than 30 days after such vesting
date, the Company shall deliver to the Participant a number of shares of Common
Stock equal to the number of DSUs subject to this Award, unless delivery is
deferred pursuant to Section 4(b). All shares of Common Stock issued hereunder
shall be delivered either by delivering one or more certificates for such shares
to the Participant or by entering such shares in book-entry form, as determined
by the Committee in its sole discretion.  The value of shares of Common Stock
shall not bear any interest owing to the passage of time.  Neither this Section
3 nor any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.
 
(b)    Notwithstanding Section 4(a), the Participant may elect to defer the
delivery of the DSUs pursuant to the Deferred Stock Units Deferral Election Form
attached hereto as Exhibit B. Any such deferral election must be made in
compliance with such rules and procedures as the Committee prescribes.
 
5. Tax Withholding.  To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Common Stock (including previously owned Common Stock, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the amount
of shares otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement or the surrender of
previously owned Common Stock, the maximum number of shares of Common Stock that
may be so withheld (or surrendered) shall be the number of shares of Common
Stock that have an aggregate Fair Market Value on the date of withholding or
surrender equal to the aggregate amount of such tax liabilities determined based
on the greatest withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.
 
6. Non-Transferability.  None of the DSUs, the Dividend Equivalents or any
interest or right therein may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the shares of Common Stock underlying the DSUs have been issued, and all
restrictions applicable to such shares have lapsed.  Neither the DSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is expressly permitted by the
preceding sentence.
 

--------------------------------------------------------------------------------

7. Compliance with Applicable Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Common Stock may then be listed.  No shares of Common Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Common Stock may then be listed.  In addition, shares of
Common Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act is in effect at the time of such issuance with respect
to the shares to be issued or (b) in the opinion of legal counsel to the
Company, the shares to be issued are permitted to be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company's legal counsel
to be necessary for the lawful issuance and sale of any shares of Common Stock
hereunder will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been obtained. 
As a condition to any issuance of Common Stock hereunder, the Company may
require the Participant to satisfy any requirements that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.
 
8. Legends.  If a stock certificate is issued with respect to shares of Common
Stock delivered hereunder, such certificate shall bear such legend or legends as
the Committee deems appropriate in order to reflect the restrictions set forth
in this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Common Stock is then listed.  If the shares of Common
Stock issued hereunder are held in book-entry form, then such entry will reflect
that the shares are subject to the restrictions set forth in this Agreement.
 
9. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock that may
become deliverable hereunder unless and until the Participant has become the
holder of record of such shares of Common Stock, and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares of Common Stock, except as otherwise specifically
provided for in the Plan or this Agreement.
 

--------------------------------------------------------------------------------

10. Execution of Receipts and Releases.  Any issuance or transfer of shares of
Common Stock or other property to the Participant or the Participant's legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder.  As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant's legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to vested DSUs.
 
11. No Right to Continued Service or Awards. Nothing in the adoption of the
Plan, nor the award of the DSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon the Participant the right to a continued service
relationship with the Company or any Affiliate, or any other entity, or affect
in any way the right of the Company or any such Affiliate, or any other entity
to terminate such service relationship at any time. The grant of the DSUs is a
one-time benefit and does not create any contractual or other right to receive a
grant of Awards or benefits in lieu of Awards in the future. Any future Awards
will be granted at the sole discretion of the Company.
 
12. Notices.  All notices and other communications under this Agreement shall be
in writing and shall be delivered to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):
 
If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
 
Orchid Island Capital, Inc.
Attn: Bob Cauley
3305 Flamingo Drive
Vero Beach, Florida 32963
 
If to the Participant, to the address for the Participant indicated on the
signature page to the Grant Notice (as such address may be updated by the
Participant providing written notice to such effect to the Company).
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
 
13. Consent to Electronic Delivery; Electronic Signature.  In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
 
 

--------------------------------------------------------------------------------

14. Agreement to Furnish Information.  The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
 
15. Entire Agreement; Amendment.  This Agreement, the Grant Notice and the Plan
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contains all the covenants, promises, representations, warranties
and agreements between the parties with respect to the DSUs granted hereby;
provided, however, that the terms of this Agreement shall not modify and shall
be subject to the terms and conditions of any consulting and/or severance
agreement between the Company (or an Affiliate or other entity) and the
Participant in effect as of the date a determination is to be made under this
Agreement.  Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.  The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan; provided, however, that except as otherwise provided in the Plan
or this Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.
 
16. Severability and Waiver.  If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
 
17. Clawback.  Notwithstanding any provision in the Grant Notice, this Agreement
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.
 
18. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS PROVISIONS OF
MARYLAND LAW.
 

--------------------------------------------------------------------------------

19. Successors and Assigns.  The Company may assign any of its rights under this
Agreement without the Participant's consent.  This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the DSUs may
be transferred by will or the laws of descent or distribution.
 
20. Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.
 
21. Counterparts.  The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of the Grant
Notice by facsimile or portable document format (.pdf) attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.
 
22. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the DSUs granted pursuant to this Agreement are intended to comply
with the applicable requirements of Section 409A, as amended from time to time,
and the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto (the "Nonqualified Deferred
Compensation Rules") and shall be construed and interpreted in accordance with
such intent. If the Participant is deemed to be a "specified employee" within
the meaning of the Nonqualified Deferred Compensation Rules, as determined by
the Committee, at a time when the Participant becomes eligible for settlement of
the DSUs upon the Participant's "separation from service" within the meaning of
the Nonqualified Deferred Compensation Rules, then to the extent necessary to
prevent any accelerated or additional tax under the Nonqualified Deferred
Compensation Rules, such settlement will be delayed until the earlier of: (a)
the date that is six months following the Participant's separation from service
and (b) the Participant's death.  Notwithstanding the foregoing, the Company and
its Affiliates make no representations that the DSUs provided under this
Agreement are compliant with the Nonqualified Deferred Compensation Rules and in
no event shall the Company or any Affiliate be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.

--------------------------------------------------------------------------------

EXHIBIT B
 
DEFERRED STOCK UNITS
DEFERRAL ELECTION FORM


Please complete this Deferred Stock Units Deferral Election Form (the "DSU
Election Form") and return a signed copy to Bob Cauley no later than 5:00pm EST
on April 30, 2018 (the "Election Deadline").


Name: ______________________________________


NOTE: This DSU Election Form will apply to all grants of Deferred Stock Units
(the "DSUs") you may receive from Orchid Island Capital, Inc. (the "Company")
until such time as a new signed DSU Election Form is received by the Company. 
Any new signed DSU Election Form must be received by the Company no later than
December 31 of the calendar year preceding the calendar in which it is intended
to apply.


1. Settlement of DSUs


In making this election, the following rules apply:


·
Unless otherwise specified, capitalized terms used but not defined in this DSU
Election Form shall have the meaning attributed to them in the Deferred Stock
Unit Grant Notice (the "Grant Notice"), the Deferred Stock Unit Agreement (the
"Agreement") or the Orchid Island Capital, Inc. 2012 Equity Incentive Plan, as
amended from time to time (the "Plan"), as applicable.



·
You must complete this DSU Election Form by the Election Deadline and select a
payment date on which you will receive the shares of Common Stock underlying the
DSUs. You must complete this DSU Election Form even if you want the shares of
Common Stock underlying your DSUs to be paid to you at the default time
specified in the Agreement.



·
Notwithstanding the foregoing, if you fail to complete and timely submit this
DSU Election Form, the shares of Common Stock underlying your DSUs will be paid
to you at the default time specified in the Agreement.

 

 

--------------------------------------------------------------------------------

2. Deferral Election


I hereby irrevocably elect to receive the shares of Common Stock issuable
pursuant to any DSUs granted to me in 2018 and any future calendar years, until
such time as a new signed DER Election Form is received by the Company, upon the
earlier to occur of my death, disability (as defined in Treasury Regulation
Section 1.409A-3(i)(4)), a Change in Control, or (select only one of the
following):


☐ (a) The default time specified in the Agreement.
☐ (b) The date I incur a separation from service with the Company, determined in
accordance with the Company's written and generally applicable policies.
☐ (c) The______________ anniversary of the date of I incur a separation from
service with the Company, determined in accordance with the Company's written
and generally applicable policies.
☐ (d) As soon as administratively feasible following ________________ ___, _____
(insert applicable date).
 
3. Signature


I understand that my rights to the shares of Common Stock underlying the DSUs
are subject to the rights of the general creditors of the Company in the event
of its insolvency.  I further understand that this DSU Election Form will become
effective and irrevocable as of 5:00pm EST on April 30, 2018, which is the
Election Deadline. Once I have elected the time of settlement of my DSUs by
filing this completed DSU Election Form, I understand that (a) the settlement
election will be irrevocable and (b) the settlement election will control over
any contrary payment time or event specified in Section 4 of the Agreement.  I
acknowledge that, if I do not complete and timely submit this DSU Election Form,
the shares of Common Stock underlying my DSUs will be paid to me at the default
time specified in the Agreement.


By executing this DSU Election Form, I hereby acknowledge my understanding of,
and agreement with, the terms and provisions set forth in this DSU Election
Form, the Grant Notice, the Agreement and the Plan.




PARTICIPANT




  

Name:


Date: 





--------------------------------------------------------------------------------



EXHIBIT C
 
DIVIDEND EQUIVALENTS
DEFERRAL ELECTION FORM


Please complete this Dividend Equivalents Deferral Election Form (the "DER
Election Form") and return a signed copy to Bob Cauley no later than 5:00pm EST
on April 30, 2018 (the "Election Deadline").


Name: ______________________________________


NOTE: This DER Election Form will apply to all Dividend Equivalents you may
receive from Orchid Island Capital, Inc. (the "Company") pursuant to an award of
Deferred Stock Units until such time as a new signed DER Election Form is
received by the Company. Any new signed DSU Election Form must be received by
the Company no later than December 31 of the calendar year preceding the
calendar in which it is intended to apply.


1. Settlement of Dividend Equivalents


In making this election, the following rules apply:


·
Unless otherwise specified, capitalized terms used but not defined in this DER
Election Form shall have the meaning attributed to them in the Deferred Stock
Unit Grant Notice (the "Grant Notice"), the Deferred Stock Unit Agreement (the
"Agreement") or the Orchid Island Capital, Inc. 2012 Equity Incentive Plan, as
amended from time to time (the "Plan"), as applicable.



·
You must complete this DER Election Form by the Election Deadline and select a
payment date on which you will receive the Dividend Equivalents (or the shares
of Common Stock underlying any reinvested Dividend Equivalents). You must
complete this DER Election Form even if you want the Dividend Equivalents to be
paid to you at the default time specified in the Agreement.



·
Notwithstanding the foregoing, if you fail to complete and timely submit this
DER Election Form, the Dividend Equivalents will be paid to you at the default
time specified in the Agreement.



2. Deferral Election


I hereby irrevocably elect to receive the Dividend Equivalents (or the shares of
Common Stock underlying any reinvested Dividend Equivalents) issuable pursuant
to any Deferred Stock Units granted to me in 2018 and any future calendar years,
until such time as a new signed DER Election Form is received by the Company,
upon the earlier to occur of my death, disability (as defined in Treasury
Regulation Section 1.409A-3(i)(4)), a Change in Control, or (select only one of
the following):


☐ (a) The default time specified in the Agreement.
☐ (b) The date I incur a separation from service with the Company, determined in
accordance with the Company's written and generally applicable policies.
☐ (c) The_____________anniversary of the date of I incur a separation from
service with the Company, determined in accordance with the Company's written
and generally applicable policies.
☐ (d) As soon as administratively feasible following ________________ ___, _____
(insert applicable date).
 
3. Signature


I understand that my rights to the Dividend Equivalents (or the shares of Common
Stock underlying any reinvested Dividend Equivalents) are subject to the rights
of the general creditors of the Company in the event of its insolvency.  I
further understand that this DER Election Form will become effective and
irrevocable as of 5:00pm EST on April 30, 2018, which is the Election Deadline.
Once I have elected the time of settlement of my Dividend Equivalents by filing
this completed  DER Election Form, I understand that (a) the settlement election
will be irrevocable and (b) the settlement election will control over any
contrary payment time or event specified in Section 3 of the Agreement.  I
acknowledge that, if I do not complete and timely submit this DER Election Form,
the Dividend Equivalents (or the shares of Common Stock underlying any
reinvested Dividend Equivalents) will be paid to me at the default time
specified in the Agreement.


By executing this DER Election Form, I hereby acknowledge my understanding of,
and agreement with, the terms and provisions set forth in this DER Election
Form, the Grant Notice, the Agreement and the Plan.




PARTICIPANT




  

Name:


Date: 